COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-08-206-CR
 
GUILLERMO
LUGO                                                              
APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM CRIMINAL DISTRICT
COURT NO. 4 OF TARRANT COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the appellant=s AMotion To
Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. TEX. R. APP. P.
42.2(a).  No decision of this court
having been delivered before we received this motion, we grant the motion and
dismiss the appeal. See id.;  TEX. R. APP. P. 43.2(f).
 
PER CURIAM
 
 
PANEL D:   LIVINGSTON, DAUPHINOT,
and HOLMAN, JJ.




 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: June 26, 2008




[1]See TEX. R.
APP. P. 47.4.